Statement by the President
On 1 December two members of the Spanish security forces were shot by the terrorist organisation ETA in Capbreton in France. A young, 24-year-old Spanish police officer, Raúl Centeno, died instantly and a second police officer, Fernando Trapero, aged 23, was seriously injured and died last Wednesday.
Ladies and gentlemen, on behalf of you all I should like to convey our sincere sympathy to the members of the victims' families.
I should also like to send a message of solidarity to the Spanish people, the Spanish authorities, the country's democratic institutions and the security forces in particular. The European Parliament denounces every kind of violence as a means to an end. Terrorism is an assault on freedom and democracy. Terrorism must be fought and eliminated using every means available under the rule of law. There can be no justification for terror. We must not show any weakness when fighting terrorism. The terrorist threat will therefore never succeed in bringing democracy to its knees!
I am sure that we are all in agreement on these principles. Thank you.
(Applause)